Citation Nr: 0901460	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic headaches prior to July 3, 2008, 
and 50 percent thereafter.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as anxiety and 
depression), to include as secondary to service-connected 
post-traumatic headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC, in part, continued a 30 percent disability 
rating assigned to service-connected post-traumatic headaches 
and denied service connection claims for an acquired 
psychiatric disorder, to include as secondary to service-
connected post-traumatic headaches.  The veteran timely 
appealed the RO&IC's July 2004 rating decision to the Board. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder (originally claimed as anxiety 
and depression), to include as secondary to service-connected 
post-traumatic headaches is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO&IC via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 29, 2005, the veteran's service-
connected post-traumatic headaches occurred five times a 
week, but were not considered completely prostrating.

2.  From November 29, 2005, the veteran's post-traumatic 
headaches have been productive of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  There is no evidence of exceptional 
factors, such as frequent hospitalizations or marked 
interference with employment due to the service-connected 
post-traumatic migraines, to warrant referral for 
consideration of an extra-schedular evaluation.


CONCLUSIONS OF LAW

1.  Prior to November 29, 2005, the criteria for a 50 percent 
disability rating for service-connected post-traumatic 
headaches were not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2008).

2.  From November 29, 2005, the criteria for a maximum 50 
percent disability rating for service-connected post-
traumatic headaches have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via a February 2004 pre-adjudication letter to the 
veteran, the RO&IC specifically notified him of the substance 
of the VCAA including the types of evidence necessary to 
establish the increased rating claim on appeal, the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In addition, the Untied States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to the increased evaluation claim decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

By a May 2008 letter, the RO&IC informed the elements 
enunciated in Dingess and Vazquez-Flores.  

Finally, in an August 2005 Statement of the Case and 
September 2008 Statement and Supplemental Statement of the 
Case, the RO&IC set forth and provided a discussion of the 
rating criteria utilized in the present case.  The veteran 
was accordingly made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the increased evaluation claim discussed in the 
decision below.  The RO&IC has obtained all the evidence 
reported by the veteran or suggested by the record.

In July 2008, VA evaluated the veteran to determine the 
current severity of his service-connected post-traumatic 
headaches.  A copy of the July 2008 VA examination report has 
been associated with the claims file.  As the July 2008 
examination report contains a physical evaluation of the 
veteran, recitation of his headache history, and a review of 
the claims file by the examiner, the Board finds that it is 
adequate for evaluating the severity the appellant's post-
traumatic headaches.  Thus, the Board finds that the medical 
evidence on file is more than sufficient for VA to make a 
decision on the veteran's increased evaluation claim 
discussed in the decision below, and a remand for an 
additional VA neurological examination is unnecessary in the 
current appeal.  See, McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).   

In addition, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating his increased evaluation claim decided in the 
decision below.  In fact, on an April 2006 VCAA notice 
response form, the veteran indicated that he did not have any 
other information to submit that would substantiate his 
increased evaluation claim. 

Therefore, the facts relevant to the veteran's increased 
rating claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See, 38 
U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

II.  Relevant Laws and Regulations

	Increased Evaluation-general laws and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Where an initially assigned 
disability evaluation is not at issue, consideration is also 
given to assigning staged ratings.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis that follows is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Headache-rating criteria

The service-connected post-traumatic headaches have been 
rated analogous to migraine headaches and have been assigned 
a 30 percent disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 
4.20 (2008) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008), a 30 
percent rating is assigned for characteristic prostrating 
attacks of migraine occurring on an average once a month over 
the last several months. A maximum 50 percent rating is 
assigned for very frequent completely prostrating and 
prolonged attacks of migraine productive of severe economic 
inadaptability.  Id.
The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to 
define "prostrating." See, Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

III.  Analysis

The veteran is seeking entitlement to an increased rating for 
his service-connected post-traumatic headaches, currently 
evaluated as 30 percent disabling.  As was stated in the law 
and regulations section above, in order to meet the criteria 
for the next higher and maximum 50 percent disability rating 
there must be very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In the instant case, after a careful review of the evidence 
of record, the Board finds that the service-connected post-
traumatic headaches meet the criteria for a maximum 50 
percent disability rating under Diagnostic Code 8100, 
effective November 29, 2005.  In reaching the foregoing 
determination, the pertinent evidence includes, but is not 
limited to, a treatment report, dated November 29, 2005, 
prepared and submitted by R. J. K., D. O.  In that report, 
Dr. R. K. described the veteran as having severe and 
progressive headaches, which felt as if he had a tight band 
around his head.  The headaches were characterized as 
prostrating.  (See, report, prepared and submitted by R. J. 
K., D. O., dated November 29, 2005).  Dr. R. K.'s findings 
were supported by a VA neurologist in July 2008, who 
concluded that the veteran suffered from prostrating 
headaches approximately three times a month that lasted for 
several hours and were associated with phonophobia and 
photophobia.  (See, July 2008 VA neurological examination 
report).  

Based on the forgoing, the Board finds that resolving all 
reasonable doubt in the veteran's favor, the criteria for a 
50 percent disability rating for post-traumatic headaches 
have been met, effective November 29, 2005.  Although the 
veteran reported having retired from his job at the United 
States Postal Service as a result of non service-connected 
bilateral knee disability (see, July 2008 VA neurological 
examination report), that same examinant report, along with 
the above-referenced  November 2005 report, prepared by R. J. 
K., D. O., show that service-connected post-traumatic 
headaches are "very frequently completely prostrating and 
prolonged" since they occur at least three times a month, 
last several hours, and are associated with phonophobia and 
photophobia. 

Notwithstanding the foregoing, prior to November 29, 2005, 
the medical evidence of record does not show that the 
veteran's service- connected post-traumatic headaches met the 
criteria for a 50 percent rating under Diagnostic Code 8100.  
In fact, for the period prior to November 29, 2005, the 
service-connected post-traumatic headaches were not found to 
have been prostrating, nonetheless, "completely 
prostrating," criteria essential for a maximum rating of 50 
percent under Diagnostic Code 8100.  To this end, VA 
outpatient and examination reports, dated in February 2003 
and March 2004, respectively, show that although the veteran 
experienced daily, prolonged and severe headaches that had 
increased in frequency (i.e., 5 times a week (March 2004)) 
and interfered with his activities of daily living, they were 
not considered prostrating.  (See, February 2003 and March 
2004 VA outpatient and examination reports, respectively).  
Indeed, a March 2004 VA examiner concluded, after a physical 
evaluation of the veteran, "At this point in time I see no 
indication that the headaches have become prostrating, they 
have only increased in frequency, not the number of times per 
day, duration or degree of severity."  The March 2004 VA 
examiner's findings were bolstered by a September 2005 VA 
clinician, who described the veteran's service-connected 
post-traumatic headaches as " prolonged headaches, severe, 
and which prevents him from performing the activities of 
daily living."  They were not described as prostrating.  
(See, March 2004 and September 2005 VA examination report and 
compensation and pension note, respectively).  

Based upon the foregoing evidence and the Court's guidance in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board finds 
that the veteran's service-connected post-traumatic headaches 
more nearly approximate very frequent completely prostrating 
attacks productive of severe economic inadaptability, as 
required for a 50 percent rating under Diagnostic Code 8100, 
but no higher, from November 29, 2005.  

An increased evaluation in excess of 50 percent for the 
service-connected post-traumatic headaches from November 29, 
2005 would only be available on an extraschedular basis.  
Disabilities will ordinarily be rated in accordance with the 
rating schedule. 38 C.F.R. § 3.321(a)-(b) (2008).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected post-traumatic headaches has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The Board notes 
that the evidence includes a July 2008 VA examination report, 
along with a December 2000 Social Security Administration 
decision, reflecting that the veteran was unemployed as a 
result of his non service-connected bilateral knee 
disability, as opposed to his service-connected post-
traumatic headaches.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity and incapacitating episodes, so contemplates 
the degree of economic inadaptability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As discussed above, from November 29, 1995, the veteran is in 
receipt of the highest schedular rating of 50 percent for his 
service-connected post-traumatic headaches, and the 
preponderance of the evidence is against a finding that there 
are exceptional factors warranting referral for consideration 
of an extraschedular rating. Accordingly, reasonable doubt 
does not arise and the claim is denied. 
38 U.S.C.A. § 5107(b) (West 2002).



ORDER

An increased rating in excess of 50 percent for post-
traumatic headaches prior to November 29, 2005, is denied. 

From November 29, 2005, a 50 percent disability rating for 
post-traumatic headaches, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claim for service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected post-
traumatic headaches.

The veteran has primarily argued that his currently diagnosed 
psychiatric disorder (originally claimed as anxiety and 
depression) is a result of his service-connected post-
traumatic headaches.  (See, VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the veteran in December 
2003).  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2008) and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2008).

Here, the medical evidence of record does not adequately 
address whether or not the veteran's currently diagnosed 
anxiety was aggravated (italics added for emphasis), as 
opposed to being caused by, the service-connected post-
traumatic headaches.  In this regard, in July 2008, a VA 
psychiatrist and neurologist opined that the veteran's 
anxiety was not "connected to" the service-connected post-
traumatic headaches and was "related to" an underlying 
personality trait, respectively.  (See, July 2008 VA 
psychiatric and neurological examination reports, 
respectively).  Neither examiner, however, commented on 
whether or not the service-connected post-traumatic headaches 
had aggravated (italics added for emphasis), as opposed to 
having caused, the veteran's anxiety.  Id.  

In view of the foregoing, the Board finds that prior to 
further appellate review of the veteran's claim for service 
connection for an acquired psychiatric disability, to include 
as secondary to service-connected post-traumatic headaches, a 
VA examination that addresses the questions below is in 
order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination or comparably 
qualified examiner to review the claims 
folder and answer the following 
questions:

(a) Is it at least as likely as not (50 
percent probability or greater) that any 
acquired psychiatric disorder (originally 
claimed as anxiety and depression) is 
related to the veteran's period of 
military service and;

(b) Is it at least as likely as not (50 
percent) that the veteran's anxiety 
disorder was caused or aggravated (made 
permanently worse) by the service-
connected post-traumatic headaches.

In formulating each of the above-
requested opinions, the examiner is 
instructed to comment on the July 2008 VA 
psychiatrist's and neurologist's opinions 
that the veteran's anxiety was not 
"connected to" his service-connected 
headaches and was "related to" an 
underlying personality trait, 
respectively.  (See, July 2008 VA 
psychiatric and neurological examination 
reports,  respectively).
The examiner must provide a rationale for 
their respective opinion, and indicate 
that a claims file review was conducted.

2.  The RO should then readjudicate the 
claim for service connection for an 
acquired psychiatric disability, to 
include as secondary to service-connected 
post-traumatic headaches.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of the claim 
for service connection for an acquired psychiatric 
disability, to include as secondary to service-connected 
post-traumatic headaches.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


